MEMORANDUM **
This preliminary injunction appeal comes to us for review under Ninth Circuit Rule 3-3. We have jurisdiction under 28 U.S.C. § 1292(a)(1), and we affirm.
Our inquiry is limited to whether the district court abused its discretion in granting the preliminary injunction or based its decision on an erroneous legal standard or on clearly erroneous findings of fact. See Does 1-5 v. Chandler, 83 F.3d 1150, 1152 (9th Cir.1996). The record before us shows that the district court did not rely on an erroneous legal premise or abuse its discretion in concluding that appellees’ showing of probable success on the merits and the possibility of irreparable injury was sufficient to warrant the preliminary injunctive relief. See id.; Sports Form, Inc. v. United Press Int'l Inc., 686 F.2d 750, 753 (9th Cir.1982). Accordingly, we affirm the district court’s grant of a preliminary injunction.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.